DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, 12, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barijough et al. (US 2019/0044907 A1) in view of Schliesser et al. (US 2013/0100139 A1), and further in view of Cidon et al. (US 2019/0026461 A1).

With respect to claim 1, Barijough discloses: an artificial intelligence (AI) system comprising:
a user interface displayed on a client device, the client device configured to receive an electronic message directed to a user (i.e., a messaging application for received messages in Barijough, ¶0061),
wherein the message server is in data communication with the client device (i.e., send receive email between devices via email server in Barijough, ¶0022); and
an AI engine (i.e., machine learning system, a subset of artificial intelligence, to determine importance and response times of messages in Barijough, ¶0026),
wherein the AI engine is configured to: receive an electronic message from the message server (i.e., determine importance of messages received in an inbox in Barijough, ¶0026);
extract message information from the electronic message (i.e., using values of the received messages to determine a cognitive cost in comparison to historical message values in Barijough, ¶0058-0059);
apply a predictive model to the extracted message information to determine a response time associated with the electronic message, the response time indicating the predicted time required for the user to respond to the message (i.e., machine learning may associate response times of messages in an inbox based on content of the messages such as keywords used and prior response times of previous messages in Barijough, ¶0026-0027).

Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough do(es) not explicitly disclose the following.  Schliesser, in order to aid a user in deciding whether to read textual message based on estimations of reading time (¶0141), discloses: display the response time associated with the electronic message on the user interface (i.e., indicating a reading time prediction based on word complexity, words, and/or statistical reading speeds; indicating as a number the time to read in minutes of textual content of a message in Schliesser, ¶0070-0072).
Based on Barijough in view of Schliesser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schliesser to improve upon those of Barijough in order to aid a user in deciding whether to read textual message based on estimations of reading time.

Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough and Schliesser do(es) not explicitly disclose the following.  Cidon, in order to improve efficiency and functionality of electronic messaging using an AI engine intermediary to analyze messages (¶0018), discloses:
a message server hosting an application programming interface (i.e., accessing historical electronic message data via an API call to an electronic messaging system repository in Cidon, ¶0026),
the AI engine in real-time communication with the application programming interface (i.e., accessing historical electronic message data via an API call to an electronic messaging system repository in Cidon, ¶0026).
Based on Barijough in view of Schliesser, and further in view of Cidon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cidon to improve upon those of Barijough in order to improve efficiency and functionality of electronic messaging using an AI engine intermediary to analyze messages.

With respect to claim 2, Barijough discloses: the system of claim 1, wherein the AI engine is further configured to monitor the user response to the received electronic message in order to determine the accuracy of the determined response time (i.e., record prior response times of messages to determine future message importance and response times in Barijough, ¶0027).

With respect to claim 3, Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough do(es) not explicitly disclose the following.  Schliesser, in order to aid a user in deciding whether to read textual message based on estimations of reading time (¶0141), discloses: the system of claim 2, wherein the AI engine is further configured to adjust the predictive model in response to the determined accuracy of the determined response time (i.e., weights of criterion in the algorithm may be adjusted based on user feedback in Schliesser, ¶0034).
Based on Barijough in view of Schliesser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schliesser to improve upon those of Barijough in order to aid a user in deciding whether to read textual message based on estimations of reading time.

With respect to claim 4, Barijough discloses: the system of claim 1, wherein the AI engine is further configured to transmit the extracted message information and determined response time to a database (i.e., collecting historical data of user message usage including prior response time to messages from a sender in Barijough, ¶0032-0033).

With respect to claim 5, Barijough discloses: the system of claim 1, further comprising a database containing resolved electronic messages one or more users have previously responded to and a calculated known response time associated with each resolved electronic message (i.e., correlating historical message data including prior response times for received messages in Barijough, ¶0032-0033).

With respect to claim 6, Barijough discloses: the system of claim 5, wherein the predictive model is configured to be trained using message information extracted from the resolved electronic messages and the known response times associated with the resolved electronic messages (i.e., machine learning utilizing prior response times and characteristics of messages  from historical messages such keywords, subject, and content to predict response time for messages in inboxes in Barijough, ¶0026-0027).

With respect to claim 8, Barijough discloses: the system of claim 5, wherein the one or more users who have previously responded to resolved electronic messages have the same the same job title (i.e., determining importance of messages based on analyzing previous messages from a particular division and/or organization in Barijough, ¶0029).

With respect to claim 9, Barijough discloses: the system of claim 1, wherein the message information comprises one or more of message text, word count, noun count, verb count, subject line text, sender information, number of recipients, recipient information, time of transmission, time of receipt, day of transmission, or day of receipt (i.e., analyzing subject and or content of messages for keywords and/or deadlines in Barijough, ¶0027).

With respect to claim 10, Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough do(es) not explicitly disclose the following.  Schliesser, in order to aid a user in deciding whether to read textual message based on estimations of reading time (¶0141), discloses: the system of claim 1, wherein the AI engine is further configured to extract attachment information from the electronic message and to apply a predictive model to the extracted attachment information to determine a response time associated with the electronic message, wherein the attachment information comprises one or more of number of attachments, attachment content, or attachment text (i.e., calculating a reading time based on textual content retrieved from an attachment to calculate a reading time and indicating the reading time to the user in Schliesser, ¶0135, ¶0138).
Based on Barijough in view of Schliesser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schliesser to improve upon those of Barijough in order to aid a user in deciding whether to read textual message based on estimations of reading time.

With respect to claim 12, Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough do(es) not explicitly disclose the following.  Schliesser, in order to aid a user in deciding whether to read textual message based on estimations of reading time (¶0141), discloses: the system of claim 1, wherein the response time associated with the electronic message indicates how long after initially opening the electronic message the user will respond (i.e., the time it takes for the user to read the unread content fully before responding in Schliesser, ¶0070, ¶0072).
Based on Barijough in view of Schliesser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schliesser to improve upon those of Barijough in order to aid a user in deciding whether to read textual message based on estimations of reading time.

With respect to claim 15, Barijough discloses: the system of claim 1, wherein the AI engine is further configured to ignore sender information when extracting message information from the received electronic message (i.e., extracting keywords from subject and content of messages for determining response times and importance of received messages in Barijough, ¶0027).

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 1-4.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 1-4.
Barijough discloses: an artificial intelligence method comprising: receiving an electronic message from a message server (an artificial intelligence (AI) system comprising: notifying a user of the importance of a message in a pop up window once it is received but before opening (¶0064).  Barijough do(es) not explicitly disclose the following.  Schliesser, in order to aid a user in deciding whether to read textual message based on estimations of reading time (¶0141), discloses: presenting the determined response time to a user via a user interface displayed on a client device before the user opens the electronic message (i.e., indicating to the user the reading time estimation of the received email in an inbox list before opening it in Schliesser, ¶0135).
Based on Barijough in view of Schliesser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schliesser to improve upon those of Barijough in order to aid a user in deciding whether to read textual message based on estimations of reading time.

With respect to claim 18, Barijough discloses: the method of claim 16, further comprising providing a database of one or more resolved electronic messages a user has previously responded to, the database containing known response times associated with the one or more resolved electronic messages (i.e., collecting historical data of user message usage including prior response time to messages from a sender in Barijough, ¶0032-0033).
Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough and Schliesser do(es) not explicitly disclose the following.  Cidon, in order to improve efficiency and functionality of electronic messaging using an AI engine intermediary to analyze messages (¶0018), discloses: the database in data communication with the artificial intelligence engine.  (i.e., AI engine communicates with database storing patterns and attributes  in Cidon, ¶0022).
Based on Barijough in view of Schliesser, and further in view of Cidon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cidon to improve upon those of Barijough in order to improve efficiency and functionality of electronic messaging using an AI engine intermediary to analyze messages.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 6.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 6.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 1 and 5.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 1 and 5.
Barijough discloses: an artificial intelligence system comprising: notifying a user of the importance of a message in a pop up window once it is received but before opening (¶0064).  Barijough do(es) not explicitly disclose the following.  Schliesser, in order to aid a user in deciding whether to read textual message based on estimations of reading time (¶0141), discloses: present the determined response time associated with the received electronic message to a user using the user interface before the user opens the received electronic message. (i.e., indicating to the user the reading time estimation of the received email in an inbox list before opening it in Schliesser, ¶0135).
Based on Barijough in view of Schliesser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schliesser to improve upon those of Barijough in order to aid a user in deciding whether to read textual message based on estimations of reading time.
Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough and Schliesser do(es) not explicitly disclose the following.  Cidon, in order to improve efficiency and functionality of electronic messaging using an AI engine intermediary to analyze messages (¶0018), discloses:  in data communication with the user interface via an application programming interface configured to transmit real time data (i.e., AI engine communicates with database storing patterns and attributes  in Cidon, ¶0022).
Based on Barijough in view of Schliesser, and further in view of Cidon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cidon to improve upon those of Barijough in order to improve efficiency and functionality of electronic messaging using an AI engine intermediary to analyze messages.


Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barijough et al. (US 2019/0044907 A1) in view of Schliesser et al. (US 2013/0100139 A1) and Cidon et al. (US 2019/0026461 A1), and further in view of Lee (US 2021/0134274 A1).

With respect to claim 7, Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough, Schliesser, and Cidon do(es) not explicitly disclose the following.  Lee, in order to optimize for classification of multiple words based on a particular word or character and converting human linguistic characters and text into expressions understandable by machines (¶0126, ¶0191), discloses: the system of claim 6, wherein the predictive model is further configured to be trained using a convolutional neural network (i.e., convolutional neural network of input data of keywords and characters and classification in Lee, ¶0191).
Based on Barijough in view of Schliesser and Cidon, and further in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee to improve upon those of Barijough in order to optimize for classification of multiple words based on a particular word or character and converting human linguistic characters and text into expressions understandable by machines.

With respect to claim 11, Barijough discloses a machine learning system to determine the importance and response time of a message and indicating to the user the importance of the received message (¶0064).  Barijough, Schliesser, and Cidon do(es) not explicitly disclose the following.  Lee, in order to optimize for classification of multiple words based on a particular word or character and converting human linguistic characters and text into expressions understandable by machines (¶0126, ¶0191), discloses: the system of claim 1, wherein extracting message information comprises one-hot encoding or learned embedding of the message text (i.e., converting characters and words based on one-hot encoding in Lee, ¶0126).
Based on Barijough in view of Schliesser and Cidon, and further in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee to improve upon those of Barijough in order to optimize for classification of multiple words based on a particular word or character and converting human linguistic characters and text into expressions understandable by machines.


Claim(s) 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barijough et al. (US 2019/0044907 A1) in view of Schliesser et al. (US 2013/0100139 A1) and Cidon et al. (US 2019/0026461 A1), and further in view of Miller (US 2014/0379456 A1).

With respect to claim 13, Stevenson discloses optimizing content delivery system based on events, errors, warnings, and audits corresponding to encoding servers for live event (¶0020).  Barijough, Schliesser, and Cidon do(es) not explicitly disclose the following.  Miller, in order to determine the impact of keywords on user behavior based on analyzing user communications (¶0002), discloses: the system of claim 1, wherein the AI engine is further configured to ignore stop words when extracting message information from a received electronic message (i.e., filtering stop words to restrict machine learning to certain parts of speech in Miller, ¶0086).
Based on Barijough in view of Schliesser and Cidon, and further in view of Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Miller to improve upon those of Stevenson in order to determine the impact of keywords on user behavior based on analyzing user communications.

With respect to claim 14, Stevenson discloses optimizing content delivery system based on events, errors, warnings, and audits corresponding to encoding servers for live event (¶0020).  Barijough, Schliesser, and Cidon do(es) not explicitly disclose the following.  Miller, in order to determine the impact of keywords on user behavior based on analyzing user communications (¶0002), discloses: the system of claim 1, wherein the received electronic message comprises text and wherein AI engine is further configured to extract message information from the text of the received message using only nouns and verbs (i.e., retaining nouns or verbs for analyzing and classifying keywords in Miller, ¶0086-0087). 
Based on Barijough in view of Schliesser and Cidon, and further in view of Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Miller to improve upon those of Stevenson in order to determine the impact of keywords on user behavior based on analyzing user communications.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 13 and 14.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 13 and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
10/22/2022

/S. L./Examiner, Art Unit 2447       

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447